COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Ted B. Lyon III v. Building Galveston, Inc.

Appellate case number:    01-19-00571-CV

Trial court case number: 10-CV-2353

Trial court:              405th District Court of Galveston County

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.


Judge’s signature:             /s/ Veronica Rivas-Molloy___________________________
                                Acting for the Court


* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.



Date: ____June 22, 2021_____